Exhibit 99.1 Houston American Energy Announces Termination of Interest in CPO 4 Concession and Mutual Release with SK Innovation Houston, Texas – March 28, 2013 – Houston American Energy Corp (NYSE MKT: HUSA) announced on December 10, 2012 that it was evaluating its future plans and alternatives regarding the CPO 4 block.The Company today announced that it has entered into an Assignment Agreement and a Full and Final Settlement and Mutual Release Agreement (the “Agreements”) with SK Innovation relating to Houston American Energy’s interest, and ongoing involvement, in the CPO 4 Concession in Colombia. Under the terms of the Agreements, Houston American Energy agreed to withdraw from the Joint Operating Agreement covering the CPO 4 prospect and to transfer to SK Innovation all of its right and interest in the CPO 4 Concession.The Agreements further provided that Houston American Energy and SK Innovation released the other from any and all claims arising in connection with the CPO 4 Concession, including any claims SK Innovation might have for past, present or future capital calls owing by Houston American Energy under the Joint Operating Agreement.Houston American Energy’s assignment of its right and interest in the CPO 4 Concession to SK Innovation pursuant to the Agreements is subject to the approval of the National Hydrocarbon Agency in Colombia. John Terwilliger, Chief Executive Officer of Houston American Energy, stated, “We are pleased to have arrived at a mutually acceptable parting of the ways on CPO 4 with SK Innovation.While the Concession offered exciting potential for Houston American, the complexity and cost of drilling the prospects and the disappointing test wells clearly pointed our company in a different direction. With the settlement, we are now free of obligations relating to CPO 4 and are positioned to move forward on other prospects in our inventory, most notably Serrania.Following the settlement, we expect to have in excess of $10 million of available working capital and plan to pursue our drilling and development program as well as to seek out other attractive drilling opportunities.” About Houston American Energy Corp. Based in Houston, Texas, Houston American Energy Corp is an independent energy company with interests in oil and natural gas wells and prospects. The Company's business strategy includes a property mix of producing and non-producing assets with a focus on Colombia, Texas and Louisiana. Additional information can be accessed by reviewing our Form 10-K and other periodic reports filed with the Securities and Exchange Commission. For additional information, view the company's website at www.houstonamericanenergy.com or contact the Houston American Energy Corp. at (713) 222-6966. Forward-Looking Statements Disclosures in this press release may contain forward-looking statements relating to anticipated or expected events, activities, trends or results. Such forward-looking statements, include, but are not limited to, statements regarding expected levels of liquidity, ability to successfully explore for and develop reserves and other statements that are not historical facts.Forward-looking statements, can be identified by the use of forward looking terminology such as "believes," "suggests," "expects," "may," "goal," "estimates," "should," "likelihood," "plans," "targets," "intends," "could," or "anticipates," or the negative thereof, or other variations thereon, or comparable terminology, or by discussions of strategy or objectives. Because forward-looking statements relate to matters that have not yet occurred, these statements are inherently subject to risks and uncertainties. Such statements are made to provide the public with management’s current assessment of the Company’s business, and it should not be assumed that actual results will prove these statements to be correct. Security holders are cautioned that such forward-looking statements involve risks and uncertainties. The forward-looking statements contained in this press release speak only as of the date of this press release, and the Company expressly disclaims any obligation or undertaking to report any updates or revisions to any such statement to reflect any change in the Company’s expectations or any change in events, conditions or circumstances on which any such statement is based. Certain factors may cause results to differ materially from those anticipated by some of the statements made in this release. Please carefully review our filings with the SEC as we have identified many risk factors that impact our business plan.
